        Case 4:15-cr-00233-BSM Document 408 Filed 03/01/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

UNITED STATES OF AMERICA                                                    PLAINTIFF

v.                         Case No. 4:15-CR-00233-BSM-5

JAVIER ESQUIVEL BARRIENTOS                                                DEFENDANT

                                        ORDER

      Javier Barrientos’s pro se motion for compassionate release [Doc. No. 405] is denied

for the reasons stated in the order denying his previous motion for compassionate release

[Doc. No. 391].

      IT IS SO ORDERED this 1st day of March, 2021.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
